UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6736



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH RICKY DODD, a/k/a Big Stuff,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CR-96-153)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Ricky Dodd, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Ricky Dodd appeals the district court’s order denying

him a writ of error coram nobis under 28 U.S.C. § 1651 (1996).   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. See United States v. Dodd, No. CR-96-153 (E.D.

Va. May 5, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2